Exhibit 10.11.6

SIXTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this “Sixth
Amendment”) is made and entered into as of September 25, 2007, by and among the
financial institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

WITNESSETH:

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, and as of
July 30, 2007, and as the same may be amended, modified, supplemented or amended
and restated from time to time, the “Credit Agreement”);

WHEREAS, pursuant to clauses (a) and (b) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the month ended June 30, 2007, the
Borrowers were required to deliver an unaudited consolidated and consolidating
balance sheet, income statement, and statement of cash flow covering Parent’s
and its Subsidiaries’ operations during such period, together with a comparison
to the Projections for such monthly period and the corresponding monthly period
of the prior fiscal year, together with a Compliance Certificate related
thereto, on or prior to August 31, 2007 (the “June 2007 Monthly Financial
Statement Obligations”);

WHEREAS, the Borrowers failed to comply with such June 2007 Monthly Financial
Statement Obligations (the “Applicable Default”);

WHEREAS, the Administrative Borrower has requested, and Agent and the Lenders
have agreed, to waive the Applicable Default subject to the terms and conditions
set forth herein; and

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.


--------------------------------------------------------------------------------


 

Section 2.              Waiver Under Credit Agreement.  Subject to the
satisfaction of the terms and conditions set forth herein, Agent and the
Required Lenders hereby waive the Applicable Default; provided that the
foregoing waiver shall be rescinded and no longer effective as of October 1,
2007 if the Borrowers fail to comply with the June 2007 Monthly Financial
Statement Obligations on or prior to October 1, 2007.

Section 3.              Amendments to Schedule 5.3 to the Credit Agreement. 
Subject to the terms and conditions set forth herein, Schedule 5.3 to the Credit
Agreement is hereby amended, as of the Effective Date (defined below), as
follows:

(a)           The left hand column in the first row of the table in Schedule 5.3
to the Credit Agreement relating to monthly financial statements is hereby
deleted in its entirety and replaced with the following: “as soon as available,
but in any event within 40 days (45 days in the case of a month that is the end
of one of Parent’s fiscal quarters) after the end of each month during each of
Parent’s fiscal years; provided, that (x) with respect to the month ended July
31, 2007, Borrowers shall deliver the required information and documents to
Agent on or prior to October 15, 2007, and (y) with respect to the month ended
August 31, 2007, Borrowers shall deliver the required information and documents
to Agent on or prior to October 31, 2007”; and

(b)           The left hand column in the second row of the table in Schedule
5.3 to the Credit Agreement relating to annual audited financial statements is
hereby deleted in its entirety and replaced with the following: “as soon as
available, but in any event within 90 days after the end of each of Parent’s
fiscal years; provided that with respect to the fiscal year ended June 30, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to October 31, 2007”.

Section 4.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Sixth Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

4.01.       No Default.  At and as of the date of this Sixth Amendment and at
and as of the Effective Date and both prior to (other than with respect to the
Applicable Default) and after giving effect to this Sixth Amendment, no Default
or Event of Default exists and is continuing.

4.02.       Representations and Warranties True and Correct.  At and as of the
date of this Sixth Amendment and both prior to (other than with respect to the
Applicable Default) and after giving effect to this Sixth Amendment, each of the
representations and warranties contained in the Credit Agreement and other Loan
Documents is true and correct in all material respects.

4.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Sixth Amendment and to
consummate the transactions contemplated hereby for itself and, in the case of
Administrative Borrower, on behalf of all of the other Borrowers, and (b) has
taken all action, corporate or otherwise, necessary to authorize the execution
and delivery of this Sixth Amendment and the

2


--------------------------------------------------------------------------------


consummation of the transactions contemplated hereby for itself and, in the case
of Administrative Borrower, on behalf of all of the other Borrowers.

4.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Sixth Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or (d)
require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

4.05.       Binding Effect.  This Sixth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.              Conditions.  This Sixth Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 5 (such date, the “Effective Date”):

5.01.       Execution of the Sixth Amendment.  Each of the parties hereto shall
have executed an original counterpart of this Sixth Amendment and shall have
delivered (including by way of telefacsimile or electronic mail) the same to
Agent.

5.02.       Amendment Fee.  Borrowers shall have paid to Agent, for the ratable
benefit of the Lenders, in immediately available funds an amendment fee equal to
$5,000.

5.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

5.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

5.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

3


--------------------------------------------------------------------------------


 

Section 6.              Miscellaneous.

6.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

6.02.       No Waiver; Reservation of Rights.  This Sixth Amendment is limited
as specified and the execution, delivery and effectiveness of this Sixth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this Sixth
Amendment to the contrary, Agent and the Lenders expressly reserve the right to
exercise any and all of their rights and remedies under the Credit Agreement,
any other Loan Document and applicable law in respect of any Default or Event of
Default.

6.03.       References.

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Sixth Amendment and (ii) all of the terms and provisions of this Sixth Amendment
are hereby incorporated by reference into the Credit Agreement, as applicable,
as if such terms and provisions were set forth in full therein, as applicable.

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

6.04.       Governing Law.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.05.       Severability.  The provisions of this Sixth Amendment are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Sixth Amendment in any
jurisdiction.

6.06.       Counterparts.  This Sixth Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of this Sixth Amendment by
telefacsimile or electronic mail shall be equally

4


--------------------------------------------------------------------------------


effective as delivery of a manually executed counterpart.  A complete set of
counterparts shall be lodged with the Administrative Borrower, Agent and each
Lender.

6.07.       Headings.  Section headings in this Sixth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Sixth Amendment for any other purpose.

6.08.       Binding Effect; Assignment.  This Sixth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Sixth Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

6.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Sixth Amendment and any document required to be furnished
herewith.

6.10.       Integration.  This Sixth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

[Signature page follows]

 

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

ADMINISTRATIVE BORROWER:

 

 



TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

By:

/s/ Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

as Agent and as a Lender

 

 

 

 

By:

/s/ Jason P. Shanahan

 

Name:

Jason P. Shanahan

 

Title:

Vice President

 

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ Chris Grivakis

 

Name:

Chris Grivakis

 

Title:

Senior Account Executive

 


--------------------------------------------------------------------------------